            Case 2:17-cv-05304-LKC Document 43 Filed 09/29/20 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       RCC FABRICATORS, INC.                         : CIVIL ACTION
                       Plaintiff                     :
       v.                                            : NO. 17-CV-05304
       UMOJA ERECTORS, LLC                           :
       NORTH AMERICAN SPECIALTY                      :
       INSURANCE COMPANY,                            :
                       Defendants                    :


                               SCHEDULING           ORDER
               AND NOW, THIS 29th day of September 2020, a pre-trial scheduling order is
entered as follows:
Pursuant to prior scheduling order of the court, discovery is believed complete, dispositive
motions together with permissive joinder motions have been filed and are resolved. The case is
now ready for final pre-trial preparation and submissions.
However, throughout the pendency of this case, it has been represented to the court that
resolution or trial of this matter is dependent on resolution of matters in dispute set forth in
separate litigation in this court, identified as: D.A. Nolt, Inc. v. The Philadelphia Municipal
Authority, et al., EDPA Civil No. 18-cv-4997 GEKP. Review of the docket in No. 18-cv-4997
shows that the District Court has set a date certain for trial on 1/11/2021.
At this time, the court in the instant case wishes to enter a final pre-trial scheduling order,
anticipating that the matter shall be ready for trial as of March 1, 2021, subject to any
continuing standing orders of the District Court, or further case specific scheduling orders.
Counsel is advised this case will be reassigned to another judge of the court on or after October
1, 2020.
        ACCORDINGLY, by Friday, October 30, 2020, counsel for all litigants shall conference
and submit on the docket a joint proposed final scheduling order intended to accomplish trial
readiness as of March 1, 2021, and in conformance with any policies or procedures established
by the judge on reassignment.
                                              BY THE COURT:
                                              S/ Linda K. Caracappa U.S.M.J.
